Citation Nr: 0920283	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation for posttraumatic stress 
disorder (PTSD) in excess of 50 percent.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from June 1967 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that, in part, denied the 
appellant's claim of entitlement to an evaluation in excess 
of 50 percent for his posttraumatic stress disorder (PTSD) 
disability.

The RO also denied the reopening of the appellant's claim of 
entitlement to service connection for loss of teeth in the 
rating decision issued in January 2006.  The appellant was 
notified of that denial in a letter sent by the RO to him 
that same month.  In the VA Form 21-4138 the appellant 
submitted in February 2006, he indicated that if the RO did 
not reconsider and grant his claims, he wanted a Statement of 
the Case for appeal purposes.  In June 2006, the appellant 
submitted a VA Form 21-4138 with almost the exact same 
language as to the PTSD claim and the RO treated that 
document as a Notice of Disagreement (NOD) for an April 2006 
rating decision.  The Board finds that the February 2006 VA 
Form 21-4138 constitutes an NOD as to the two issues denied 
in the January 2006 rating action.

As the claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's February 2006 NOD 
on the loss of teeth claim received by the RO following the 
January 2006 rating decision, the Board must therefore remand 
the new and material evidence claim for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The new and material evidence issue is addressed in the 
REMAND portion of the decision below.  That issue is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The appellant's PTSD is manifested by such symptoms as 
social isolation, very limited social functioning, anger, 
anxiety, depression, sleep problems, pressured speech, ideas 
of reference, suspiciousness, paranoid ideation and 
delusions, an unclear reality base and easy distractibility.

2.  The VA mental health examination of November 2005 
indicates that the appellant's global assessment of 
functioning (GAF) was 45 and that the appellant's PTSD 
symptoms were daily in occurrence and severe in extent.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a 100 percent rating for the PTSD disability 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, in relation to the increased rating claim, the 
Board is granting in full the benefit sought on appeal from 
the date of the claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Merits of the Claim

The appellant contends that his PTSD disability is of greater 
severity than is contemplated by the currently assigned 
rating of 50 percent.  Having carefully considered the 
appellant's contentions in light of the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

The appellant underwent a VA mental health examination in 
November 2005.  The examiner noted that the appellant was on 
antidepressants and that the effectiveness of his psychiatric 
treatment was poor.  The appellant's symptoms included social 
isolation, difficulty with sleep, anger, irritation, 
suspiciousness, anxiety, depression and difficulty dealing 
with stress.  The examiner stated that the appellant had an 
unclear reality base, that the appellant was having more 
difficulty coping with his PTSD symptoms and that the 
appellant was easily distracted.  The appellant exhibited 
pressured speech, ideas of reference and paranoid ideation 
and delusions.  The examiner also stated that the appellant 
had very limited social functioning.  The examiner rendered 
an Axis I diagnosis of PTSD.  The examiner assigned a current 
GAF score of 45.  The examiner noted that the appellant's 
PTSD symptoms occurred daily.  The examiner also stated that 
the appellant's PTSD symptoms were severe in nature.

A review of the appellant's Vet Center records reveals that 
he was suspicious and defensive during his June 2005 intake 
interview.  He described symptoms of anxiety, anger, stress, 
depression and sleep deprivation.  In March 2006, the 
appellant reported that he felt more depressed.  His 
counselor noted that, despite medication, the appellant still 
had periods of distress.  A June 2006 note indicated that the 
appellant continued to struggle with anxiety, stress and 
depression.

Review of the appellant's VA outpatient medical treatment 
records indicates that the appellant expressed paranoia 
regarding his VA primary care providers in December 2004.  
Subsequent records indicate that the appellant thereafter had 
repeated difficulties interacting with his care providers due 
to his suspiciousness and paranoid ideation and that he 
avoided needed medical care. 

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Since the September 2005 claim for increase, the appellant's 
GAF score has basically been 45.  

The appellant has exhibited deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, as well as impaired impulse 
control, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships.  He has also 
exhibited an unclear reality base, pressured speech, ideas of 
reference, paranoid ideation and delusions and very limited 
social functioning.

The evidence reported above reflects that, since at least 
September 2005, the appellant has exhibited some PTSD 
symptoms that are enumerated among the criteria of both the 
70 percent and 100 percent ratings.  It is unclear, however, 
whether the Veteran's symptoms are entirely attributable to 
PTSD, or to various other causes.  It is noted that some of 
the appellant's symptoms could be caused or aggravated by his 
non-service-connected medical disorders.  

While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition).  

Affording the Veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that the criteria for a 100 
percent rating for PTSD have been met since the date of the 
claim.  Therefore, entitlement to a 100 percent disability 
rating for PTSD is granted.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the Appeals Management Center 
(AMC)/RO for action as described below.

The appellant submitted a timely NOD, in February 2006, in 
which he referred to his disagreement with the RO's denial of 
the reopening of his loss of teeth service connection claim.  
Because the RO did not subsequently issue an SOC addressing 
that new and material evidence issue, the Board must remand 
the issue to the AMC/RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

The AMC/RO should re-examine the 
appellant's request to reopen his claim 
of entitlement to service connection for 
the loss of teeth.  If no additional 
development is required, the AMC/RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the appellant's withdrawal of the 
NOD.  If, and only if, the appellant 
files a timely substantive appeal, should 
this issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


